PER CURIAM.
We affirm the order denying appellant Sheppard’s exceptions to the general master’s report and confirming and approving *1160the general master’s report. “The findings of fact and recommendations of a master should be approved and adopted by a trial, judge unless clearly erroneous, or it appears that the máster has misconceived the legal effect of the evidence.” Barrow v. Barrow, 563 So.2d 219, 219 (Fla. 3d DCA 1990); Bloom v. Bloom, 414 So.2d 1153 (Fla. 3d DCA 1982); Landis v. Landis, 486 So.2d 28 (Fla. 3d DCA 1986). The court’s ratification and adoption of the master’s report is proper; the master’s findings are supported by the record. • Thus, the order under review is affirmed.
Affirmed.